DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT
                              July Term 2014

         RENETTE GABRIEL and JEAN ROBERT DORESTIN,
                         Appellants,

                                    v.

         CITIZENS PROPERTY INSURANCE CORPORATION,
                          Appellee.

                              No. 4D13-3830

                         [September 17, 2014]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Mily Rodriguez-Powell, Judge; L.T. Case No. 12-15505
(03).

  Joshua A. Blacksten and Vyacheslav Borshchukov of Duboff Law Firm,
North Miami, for appellants.

  David C. Borucke and Aram P. Megerian of Cole Scott & Kissane, P.A.,
Tampa, for appellee.

PER CURIAM.

   Based on appellee’s confession of error, we agree that appellants’
purported assignment of benefits was invalid and we reverse the summary
judgment entered below.

DAMOORGIAN, C.J., WARNER and GROSS, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.